        Case 2:20-cv-00942-JS Document 1 Filed 02/20/20 Page 1 of 5



        ,_,.-   . - ..
                            . . . ......_ )-..,,..,,,..
                                                  UNITED STATES DISTRICT COURT

                                                                 FOR THE

                                       EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                                                20          9
                                                    Plaintiff
                                                                            CIVIL NO.
                    vs.


John Hampel

                                                    Defendant
                                                                                              FEB 2 0 2020
                                                                COMPLAINT                ~L
                                                                                        8y~          -

       The United States of America, on behalf of its Agency, The Department of the

Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,

P.C., represents as follows:

        1.               This Court has jurisdiction pursuant to 28 U.S.C. 1345.

       2.                The last-known address of the Defendants, John Hampel ("Defendant") is

628 Johnson Ave., Upper Chichester, PA 19061.

       3.                That the defendant is indebted to the plaintiff in principal amount of

$22,500.00, plus interest of$7,127.07, for a total of $29,627.07. A true and correct copy

of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       4.                Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.
       Case 2:20-cv-00942-JS Document 1 Filed 02/20/20 Page 2 of 5




       WHEREFORE, the plaintiff demands judgment against Defendant as follows ;

               (A) In the amount $29,627.07.

               (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                   of $150.00.

               (C) Interest from the date of judgment at the legal rate of interest in effect

                   on the date of judgment until paid in full.

               (D) Costs of suit.

       Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.



                                      United States of America by and through
                                      its specially appointed counsel
                                      KML Law Group, P.C.

                                      By:
                                      Rebecca A. Solarz, Esquire
                                      BNY Independence Center
                                                                       L/       V

                                      701 Market Street
                                      Suite 5000
                                      Philadelphia, PA 19106- 1532
                                      (215)825-6327
                                      RSolarz@kmllawgroup.com
      Case 2:20-cv-00942-JS Document 1 Filed 02/20/20 Page 3 of 5




                    UNITED STATES DISTRICT COURT

                                 FOR THE

                 EASTERN DISTRICT OF PENNSYLVANIA

                                                       20           9 2
 UNITED STATES OF AMERICA

                    Plaintiff                  CIVIL NO.

          vs.


 John Hampel

                    Defendant




                                EXHIBITS


"A" CERTIFICATE OF INDEBTEDNESS
            Case 2:20-cv-00942-JS Document 1 Filed 02/20/20 Page 4 of 5


                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                        . ACTING ON BEHALF OF
                            U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES
                             CENTERS FOR MEDICARE & MEDICAID SERVICES
                                     CERTIFICATE OF INDEBTEDNESS



John Hampel
628 Johnson Ave
Upper Chicheste, PA 19061·4034
SSN:


Agency ID No..


I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including
referring matters to.the U.S. Department of Justice (OOJ) for litigation, I am a custodian of records of
certain files sent by the U.S. Department of Health and Human Services (HHS), Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, I have
care and custody of records relating to the debt owed by John Hampel, (DEBTOR) to HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or contractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, Including the review of the
delinquency of overpayments. Treasury's regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

On March 31, 2016, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$22,500.00 with an annual interest rate of 9. 75%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (OMS) for
litigation and collection on October 7, 2016. Further, I certify that I am familiar with Treasury's record
keeping practices, including the receipt of files from HHS.




                                                                                                        1
            Case 2:20-cv-00942-JS Document 1 Filed 02/20/20 Page 5 of 5


                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHfNGTON, DC 20227

                                        ACTING ON BEHALF OF
                            U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES
                             CENTERS FOR MEDICARE & MEDICAID SERVICES
                                     CERTIFICATE OF INDEBTEDNESS




On January 10, 2020, OMS referred the claim to OOJ for litigation and collection In the amount due of
$22,500.00 with daily interest of $6.01. As of January 16, 2020, the DEBTOR is Indebted to the United
States in the amounts stated as follows:

                                 Princ~pal:             $22,500.00
                                 Interest (@9.7S%):     $ 7,127.07
                                 Total:                 $29,627.07



The balances stated in the case(s) fisted above are current as of January 16, 2020, including any
applicable interest, penalties, administrative fees, and OMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and
3711(g)(6), (7); 31 C.F.R. 285.120) and 31 C.F.R. 901.l(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746{2), I certify under penalty of perjury that the foregoing is true and correct to
the best of my knowledge and belief based upon information provided by the HHS and information
contained in Treasury's records.




                                                          R~~'
                                                          Financial Program Specialist
                                                          U.S. Department of the Treasury
                                                          Bureau of the Fiscal Service




                                                                                                          2
    JS44(Rev. 02/ 19)          55                                 .
                                          Case 2:20-cv-00942-JS Document 1-1 Filed 02/20/20 Page 1 of 3
                                                                                 CWILCOVERSHEET                                                    ;)O-c,v - qLf(}
    The JS 44 civil cover sheet and the infonnati " 9'pntl\.ined herein neither replace nor supplement the filing and service of pleadings or o ther pa pers as required by law, except as
    provided by local rules of court. T his fonn, a ' rove~ by the Judici al Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civi l d ocket sheet. (. ' ,. RUCTIONS ON NEXT PAGE OF THIS FORM.)



                                                                                                                   628 Johnson Ave .
                                                                                                                                                           20                    942
                                                                                                                   Upper Chichester, PA 19061
           (b)     County of Residence ofFirst Listed Plaintiff
                                        (EXCEPT IN U.S. PLA INTIFF CASES)
                                                                                                                     NOTE:      fN LAND CONDEMNATION C
                                                                                                                                THE TRACT OF LAND fNVOL


           ( C)    Attorneys (Firm Name, Address, and TeleJ!hone Number)                                              Attorneys (If Known)
        KML'. Law Group, P.C. - Rebecca A. :::;olarz, Esquire
        701 Market Street, Ste. 5000 , Phila., PA 19106
        215-627-1322, RSolarz@kmllawgroup.com

        II BASIS OF JURISDICTION (Place an "X " in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                 (For Diversity Cases Only)                                         and One Box for Defendant)
                 U.S. Government             D 3    Federal Question                                                                         PTF    DEF                                             PTF       DEF
                    Plaintiff                         (U.S. Government Not a Party)                        Citizen of This State             D 1    D          Incorporated or Principal Place        D 4     D 4
                                                                                                                                                                 of Business ln This State

                 U.S. Government             D 4    Diversity                                              Citizen of Another State          D 2     D 2       Incorporated and Principal Place       D 5     D 5
                    Defendant                         (Indicate Citizenship of Parties in Item Ill)                                                               of Business In Another State

                                                                                                           Citizen or Subject of a           D 3     D     3   Foreign Nation                         D 6     D 6
                                                                                                             Forei n Count
        IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                             Chck here or: Nature o f Suit Code Descnotwns.
    I               CONTRACT                                             TORTS                                 FORFEITURE/PENALTY                     BANKRUPTCY                   OTHER STA TUT ES                   I
        D 110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             D 625 Drug Related Seizure          D 422 Appeal 28 USC 158             D 375 False Claims Act
        D 120 Marine                       D   310 Airplane                  D 365 Personal Injury •               of Property 2 1 USC 881     D 423 Withdrawal                    D 376 Qui Tarn (3 1 USC
        D I 30 Miller Act                  D   315 Airplane Product                 Product Liability      D 690 Other                                   28 USC 157                        3729(a))
           40 Negotiable Instrument                 Liability                D 367 Health Care/                                                                                    D   400 State Reapportionment
        D   ·oRecovery of Overpayment D        320 Assault, Libel &                Pharmaceutical                                                  PROPERTY RIGHTS                 D   410 Antitrust
              & Enforcement of Judgment             Slander                        Personal Injury                                             D 820 Copyrights                    D   430 Banks and Banking




t
          15 Medicare Act               D      330 Federal Em ployers'             Product Liability                                           D 830 Patent                        D   450 Commerce
        D 15 Recovery of Defaulted                  Liability                D 368 Asbestos Personal                                           D 835 Patent • Abbreviated          D   460 Deportation
              Student Loans             D      340 Marine                           Injury Product                                                    New Drug Application         D   470 Racketeer Influenced and
                 (&cl"dos Va="•J           D   345 Marine Product                  Liability                                                   D 840 Trademark                             Corrupt Organizations
             0 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                          LABOR                     SOCIAL SECURITY                 D   480 Consumer Credit
          of Veteran' s Benefits           D   350 Motor Vehicle             D 370 Other Fraud             D 710 Fair Labor Standards          D   86 1 HIA (1395ft)               D   485 Telephone Consumer
        0 Stockholders' Suits              D   355 Motor Vehicle             D 371 Truth in Lending                Act                         D   862 Black Lung (923)                    Protection Act
    D 190 Other Contract                           Product Liability         D 380 Other Personal          D 720 Labor/Management              D   863 DIWC/DIWW (405(g))          D   490 Cable/Sat TV
    D 195 Contract Product Liability       D   360 Other Personal                  Property Damage                  Relations                  D   864 SSID Title XVI              D   850 Securities/Commodities/
    D 196 Franchise                                Injury                    D 385 Property Damage         D   740 Railway Labor Act           D   865 RSI (405(g))                        Exchange
                                           D   362 Personal Injury •               Product Liability       D   751 Family and Medical                                              D   890 Other Statutory Actions
                                                   Medical Malpractice                                              Leave Act                                                      D   891 Agricultural Acts
    I          REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           D   790 Other Labor Litigation          FEDERAL TAX SUITS               D   893 Environmental Matters
    D     2 10 Land Condemnation           D   440 Other Civil Rights          Habeas Corpus:              D   791 Employee Retirement         D 870 Taxes (U.S. Plaintiff         D   895 Freedom oflnfonnation
    D     220 Foreclosure                  D   441 Voting                    D 463 Alien Detainee                  Income Security Act                   or Defendant)                     Act
    D     230 Rent Lease & Ejectment       D   442 Employment                D 5 IO Motions to Vacate                                          D 871 IRS-Third Party               D   896 Arbitration
    D     240 Torts to Land                D   443 Housing/                         Sentence                                                             26 USC 7609               D   899 Administrative Procedure
    D     245 Tort Product Liability               Accommodations            D 53 0 General                                                                                                Act/Review or Appeal of
    D     290 All Other Real Property      D   445 Amer. w/Disabilities •    D 535 Death Penalty                   IMMIGRATION                                                             Agency Decision
                                                   Employment                  Other:                      D 462 Naturali zation Application                                       D   950 Constitutionality of
                                           D   446 Amer. w/Disabilities -    D 540 Mandamus & Other        D 465 Other Immigration                                                         State Statutes
                                                   Other                     D 550 Civil Rights                    Actions
                                           D   448 Education                 D 555 Prison Condition
                                                                             D 560 Civi l Detainee -

f"\                                                                                 Conditions of
                                                                                    Confinement

    V. ORIGIN (Place an "X " in One Box Only)
    ?1( l        ( riginal         02   Removed from            0 3         Remanded from             04   Reinstated or      D 5     Transferred from         D 6     Multidistrict         D 8   Multidistrict
                 F oceeding             State Court                         Appellate Court                Reopened                   Another District                 Litigation -                Litigation •
\                                                                                                                                     (specify)                        Transfer                    Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do 1101 citejurisdictio11al statutes u11/ess diversity):
                                                 28 U.S.C. 1345
    U             AUSE OF ACTION                Brief descttion of cause:
                                                 Enforce Collections
    VII. REQUESTED IN     0                          CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                    CHECK YES only if demanded in complaint:
         COMPLAINT:                                  UNDER RULE 23 , F.R.Cv.P.                                                                             JURY DEMAND:                  D Yes       • No
    VIII. RELATED CASE(S)
          IFANY                                    (See instructions):
                                                                            JUDGE                                                                  DOCKETNUMBER                 FEB 20 2020
    DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD


    FOR OFFICE USE ONL

          RECEIPT#                      AMOUNT                                     APPL YING IFP                                     JUDGE                             MAG.JUDGE
                                   Case 2:20-cv-00942-JS   Document
                                                      UNITED          1-1 Filed
                                                             STATES DISTRICT    02/20/20 Page 2 of 3
                                                                             COURT
                                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                               DESIGNATION FORM
                                                                                                                                             20                    94 2•
                                                 r prose plaintj/£ to indicate the category of the case for the purpose of assignment to the appropriate calendar)

    Address of Plaintiff: cf a                5000 - BNI' Independence Center, 701 Market Street, Philadelphia, PA 19106-1532
                        f        - - -- -- - -- - - - - -- - -- - - - -- - -- - -- - -- - - - - - - -- - - - - - -
                                             628 Johnson Ave. Upper Chichester, PA 19061
    Address of Defendant:-- - - - - - - -- -- - - -- - - -- - - -- -- - - - - - - - - - -- - - -
    Place of Accident, Incident or Transaction: _ _ _ _ _ _ ___A
                                                               _ct_io
                                                                    _ n_o
                                                                        _f_ E_n_f_
                                                                                 o_rc_e
                                                                                      _d_C
                                                                                         _ o_ll_e_c_ti_o_n_s_________


    RELATED CASE, IF ANY:

    Case       umber:_ _ _ _ _ _ __ _ _ _ _ __                      Judge: _ _ _ _ _ __ _ _ _ _ __ _                               Date Terminated:

    Civil cases are deemed related when Yes is answered to any of the following questions:

     I.    Is this case re lated to property included in an earlier numbered suit pending or within one year                           YesD                       N~
           previously terminated action in this court?

    2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
           pendi ng or within one year previously terminated action in this court?
                                                                                                                                       Yes   •                    N~

    3.     Does this case involve the validi ty or infringement of a patent already in suit or any earlier
           numbered case pending or within one year previously terminated action of this court?
                                                                                                                                       Yes   •                    N0
    4.     Is this case a second or successive habeas corpus, so 'al se urity appeal, or prose civil rights
           case filed by the same individual?
                                                                                                                                       Yes   •                    N0
    I certify that, to my knowledge, the within case         D · / :\:Lot        elated to any case now          cling or within one year previously terminated action in
    this court except as noted above.                                 ',<1'
    DATE:                     k/lJ/ l,D"LD                                                                                                                 315936
                                                                                                                                                     Attorney 1.D. # (if applicable)



~          L: (Place a ✓ in one category only)

    A.             Federal Questio11 Cases:                                                      B.   Diversity Jurisdictio11 Cases:

    01.        Indemnity Contract, Marine Contract, and All Other Contracts                     • I.         Insurance Contract and Other Contracts
    •      2_
               FELA
               Jones Act-Personal Injury                                                        • ~:         Airplane Personal Injury
                                                                                                             Assault, Defamation
             . Antitrust                                                                              4.     Marine Personal Injury
             . Patent                                                                                 5.     Motor Vehicle Personal Injury
             . Labor-Management Relations                                                       ~     6.     Other Personal Injury (Please specify}:_ _ __ _ _ _ _ __

    ••     7. Civil Rights                                                                            7.     Products Liability

                                                                                                ••
           8. Habeas Corpus                                                                           8.     Products Liability - Asbestos


     •B
           9. Securities Act(s) Cases                                                                 9.     All other Diversity Cases
           10. Social Security Review Cases                                                                  (Please specify): _ __ _ __ _ _ _ _ _ _ __ _ _ _ _
           11. All other Federal Question Cases
                   (Please specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                ARBITRATION CERTIFICATION
                                                       (The effect of this certification is to remove the case from eligibility for arbitration.)

    I, _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _, counsel of record or pro se plaintiff, do hereby certify:




          •       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
                  exceed the sum of$150,000.00 exclusive of interest and costs:


          •       Relief other than monetary damages is sought.


    DATE: _ _ _ _ _ _ _ _ __ _ _ _ _ _
                                                                                                                                                           FEB 20 2020

                                                                              Attorney-at-Law I Pro Se Plaintiff                                    Attorney 1.D. # (if applicable)

    NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P . 38.

    Civ. 609 (512018)
                Case 2:20-cv-00942-JS Document 1-1 Filed 02/20/20 Page 3 of 3
                                   UNITED ST ATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


·~.   UNITED-STATES OF AMERICA
                                                Plaintiff                       CIVIL ACTION NO.
                      vs.
                                                                                                        9 2
      John Hampel
                                                Defendant

      In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
      shall complete a case Management Track Designation Form in all civil cases at the time of filing the
      complaint and serve a copy on all defendants. (See § 1 :03 of the plan set forth on the reverse side of this
      form .) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
      defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
      other parties, a case management track designation form specifying the track to which those defendants
      believe the case should be assigned.

      SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

                               (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                       §2241 through §2255.                                                ( )

                               (b)     Social Security -- Cases requesting review of a
                                       decision of the Secretary of Health and Human
                                       Services denying plaintiff Social Security Benefits.                ( )

                               (c)     Arbitration -- Cases required to be designated for
                                       arbitration under Local Civil Rule 53.2.                            ( )

                               (d)     Asbestos -- Cases involving claims for personal injury
                                       or property damage from exposure to asbestos.                       ( )

                               (e)     Special Management -- Cases that do not fall into tracks
                                       (a) through (d) that are commonly referred to as complex
                                       and that need special or intense management by the court.
                                       (See reverse side of this form for a detailed explanation of
                                       special management cases.)                                          ( )

                               (f)     Standard Management -- Cases that do not fall into
                                       any one of the other tracks.

      7-/ i']/loX>
       Date

                                                        Rebecca A. Solarz, Esq.
                                                        Attorney for Plaintiff, United States of America
                                                        Pennsylvania Attorney I.D. No. 315936
                                                        Suite 5000 - BNY Independence Center
                                                        701 Market Street
                                                        Philadelphia, PA 19106-1532                     FEB 20 2020
                                                        (215) 825-6327 (Direct)
                                                        rsolarz@kmllawgroup.com
